Order affirmed, with $20 costs and disbursements to the respondent. No opinion. Present — Peek, P. J., Cohn, Breitel, Botein and Bergan, JJ.; Breitel, J., dissents in the following memorandum: I dissent and vote to reverse and grant motion to dismiss without prejudice, unless plaintiff serves the partners Emanuel and the representatives of the deceased partner within a reasonable time, on the ground that this is not an action against the partnership by an outsider but is an action affecting the relations among the partners inter se, and their individual interests in the individual partnershio assets. [See post, p. 943.]